It has been pleaded that he shut the doors continually; otherwise it would be as my brother JONES has said. If I am obliged to let I.S. have a way over my land and I lock my gates, the condition is broken, for I cannot compel him to go over the fences or send to me for the keys. It seems to me there is a difference between the case of a field and that of a house, as a house is the owner's castle and ought to be kept with more caution than a field, as appears by 5 Rep.
Sed the parties agreed, postea, p. 736; Bendl., 172.